DETAILED ACTION
This action is pursuant to the claims filed on 09/22/2021. Claims 1-2 and 4-15 are pending. A first action on the merits of claims 1-2 and 4-15 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 and 09/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 is/are objected to because of the following informalities:  
Claim 2 line 10; “the adhesive strength” should read “an adhesive strength”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a circuit unit that connects the electrode part and the electronic device” in claims 7 and 13 respectively. “a circuit unit” will be interpreted as wiring configured to connect electronic components of circuitry as described in applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 respectively recite the limitation "an adhesive strength of the electrode part exposed at the stick-on surface of the structure to adhere to the subject…"  It is unclear how the electrode part has an adhesive strength as claimed. It appears that applicant is attempting to claim the adhesive strength of the stick-on surface of pressure sensitive adhesive layer which is configured to expose the electrode part. For examination purposes, the adhesive strength will be interpreted to be a property of the stick-on surface of the pressure-sensitive adhesive layer. Claims 4-15 inherit this deficiency. 
Claims 4 and 10 respectively recite “an area moment of inertia per unit width of the structure ranges from 0.0001 [mm3] to 0.7000 [mm3].” The “area moment of inertia per unit width” material property that the applicant is attempting to claim is indefinite. The SI units of area moment of inertia are m4 or mm4. An area moment of inertia is a known geometrical property of an area (i.e., two dimensional) which reflects how its points are distributed with regard to an arbitrary axis and is used to characterize deflection under loading. However, the claim recites the area moment of inertia per unit width and claims the units as mm3 (i.e., units of volume). It is unclear how one can provide an area moment of inertia per unit width considering the accepted meaning of an area moment of inertia necessarily requires an entire width of an object to be considered, and thus it is unclear what material property is to be interpreted as an area moment of inertia per unit width. As such, the metes and bounds of claims 4 and 10 are indefinite.   
Claims 8 and 14 respectively recite “wherein the electronic device is mounted on the substrate”. This limitation is indefinite as the structural relationship between the substrate, electronic device, and base material layer is unclear. Corresponding independent claims 1 and 2 recite the electronic device being “provided on the base material layer”, then claims 8 and 14 recite the electronic device being mounted on the substrate. It is unclear if the electronic device is mounted on the substrate and provided on the base material layer. Alternatively, it is unclear if the base material layer and the substrate are to be interpreted as the same layer. Lastly, it is unclear if the substrate and the base material are two distinct layers, and if so, it is unclear how the electronic device is simultaneously mounted on the substrate and provided on the base material layer. Review of Figures 1 and 2 of the applicant’s specification appears to disclose the electronic device 150 mounted on a substrate 135, the substrate 135 provided on the base is not the same substrate on which the circuit unit is formed (claim 7/13).  For examination purposes, based on the Examiner’s understanding of the applicant’s invention, claims 8 and 14 will be interpreted as the electronic device being mounted on the substrate and indirectly provided over the base material layer. 
Claims 9 and 15 recite “a second substrate on which the circuit unit is formed”. It is unclear how the circuit unit is simultaneously formed on the substrate recited in respective claims 7 and 13 and the second substrate. For examination purposes, “a second substrate” will be interpreted to be the same substrate recited in claims 7 and 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libbus (U.S. PGPub No. 2009/0076340) in view of Jeong (U.S. PGPub No. 2019/0328264) and Xu (U.S. PGPub No. 2021/0077304).
Regarding claim 1, Libbus teaches a stick-on biosensor (Fig 1 adherent device 100) comprising: a pressure-sensitive adhesive layer and an electrode part (Fig 1I-J and [0100], pressure sensitive adhesive 116a and electrode part(s) 112A-D), said pressure-sensitive adhesive layer having a stick-on surface to be attached to a subject (Fig 1I, bottom surface of adhesive portion 116a); a base material layer provided on the side opposite the stick-on surface of the pressure-sensitive adhesive layer (Fig 1I-J and [0100], gel cover 180 defines a  base layer as claimed): and an electronic device provided on the base material layer and configured to process a biological signal acquired through the electrode part (Fig 1J and [0100], flex printed circuit board 120 with PCBs 120A-D positioned over gel cover 180 and connected to electrodes 112a-d).
Libbus is silent to the flexural rigidity per unit width of the structure and the adhesive strength of the stick-on surface.
In related stick-on biosensor prior art, Jeong teaches a similar stick-on biosensor (Fig 3a device 300) comprising an adhesive layer (Fig 3 adhesive portion 343) wherein an adhesive strength of the electrode part exposed at the stick-on surface of the structure to adhere to the subject is greater than 0.6 [N/cm2] and less than or equal to 5.0 [N/cm2] ([0062] adhesive strength is 1.0 N/cm2 or more). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of Libbus in view of Jeong to use an adhesive strength greater than 0.6 and less than 5.0 N/cm2 as applicant appears to have placed no criticality on the claimed range and since it has In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In related prior art, Xu teaches a similar sensor device wherein a flexural rigidity per unit width ranges from 0.010 [MPa-mm3/mm] to 1.898 [MPamm3/mm] ([0016] disclosing flexural rigidity as less than or equal to 0.0002 Nm = 0.2 Nmm; Examiner notes a “unit width’ of Zu is interpreted as 1 mm such that the disclosed flexural rigidity per unit width is ≤ 0.2 Nmm/mm; the claimed units of Mpa mm3/mm converts to                                 
                                    N
                                    
                                        
                                            m
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            m
                                            
                                                
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                            *
                                            m
                                            m
                                        
                                    
                                
                             , which further simplifies to Nmm/mm (i.e. flexural rigidity per unit width), the claimed range is 0.01 Nmm/mm to 1.898 Nmm/mm, thus the range taught by Xu overlaps the claimed range). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer, electrode part, and base material of Libbus in view of Jeong and Xu to provide a net flexural rigidity per unit width from 0.01 to 1.898 as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Libbus teaches A stick-on biosensor (Fig 1 adherent device 100) comprising: a pressure-sensitive adhesive layer and an electrode part (Fig 1I-J and [0100], pressure sensitive adhesive 116a and electrode part(s) 112A-D), said pressure-sensitive adhesive layer having a stick--on surface to be attached to a subject (Fig 1I, bottom surface of adhesive portion 116a); a base material layer provided on the side opposite the stick-on surface of the pressure- sensitive adhesive layer (Fig 1I-J and [0100], gel cover 180 defines a ; and an electronic device provided on the base material layer and configured to process a biological signal acquired through the electrode part (Fig 1J and [0100], flex printed circuit board 120 with PCBs 120A-D positioned over gel cover 180 and connected to electrodes 112a-d).
Libbus is silent to the flexural rigidity per unit width of the structure and the adhesive strength of the stick-on surface.
In related stick-on biosensor prior art, Jeong teaches a similar stick-on biosensor (Fig 3a device 300) comprising an adhesive layer (Fig 3 adhesive portion 343) wherein an adhesive strength of the electrode part exposed at the stick-on surface of the structure to adhere to the subject ranges from 1.3 [N/cm2] to 3.3 [N/cm2] ([0062] adhesive strength is 1.0 N/cm2 or more). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of Libbus in view of Jeong to use an adhesive strength ranging from 1.3 N/cm2 to 3.3 N/cm2 as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In related prior art, Xu teaches a similar sensor device wherein a flexural rigidity per unit width ranges from 0.034 [MPa-mm3/mm] to 1.898 [MPamm3/mm] ([0016] disclosing flexural rigidity as less than or equal to 0.0002 Nm = 0.2 Nmm; Examiner notes a “unit width’ of Zu is interpreted as 1 mm such that the disclosed flexural rigidity per unit width is ≤ 0.2 Nmm/mm; the claimed units of Mpa mm3/mm converts to                                 
                                    N
                                    
                                        
                                            m
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            m
                                            
                                                
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                            *
                                            m
                                            m
                                        
                                    
                                
                             , which further simplifies to Nmm/mm (i.e. flexural rigidity per unit width), the claimed range is 0.034 Nmm/mm to 1.898 In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 5 and 11, in view of the combination of respective claims 1 and 2 above, Libbus further teaches wherein the electrode part is integrated with at least a part of the stick-on surface of the pressure-sensitive adhesive layer (Fig 1I-J, electrode parts 114A-D are integrated into bottom surface of adhesive portion 116a).
Regarding claims 6 and 12, in view of the combination of respective claims 1 and 2 above, Libbus further teaches wherein the electrode part has an electrode with a shape of a predetermined pattern (Fig 1I-J, electrode parts 114A-D have a predetermined shape).
Regarding claims 7 and 13, in view of the combination of respective claims 1 and 2 above, Libbus further teaches a circuit unit that connects the electrode part and the electronic device (Fig 1D [0100] traces 123A-D and connectors 122A-D connecting electrodes 112A-D to PCBs 120A-D), and a substrate on which the circuit unit is formed, the substrate being provided on the base material layer ([0100] flex PCB 120 defines substrate for traces 123A-D and connectors 122A-D; substrate of Flex PCB is provided on gel cover 180).
Regarding claims 8 and 14, in view of the combination of respective claims 7 and 13 above, Libbus further teaches wherein the electronic device is mounted on the substrate (Fig .
Regarding claims 9 and 15, in view of the combination of respective claims 7 and 13 above, Libbus further teaches a second substrate on which the circuit unit is formed, the second substrate being provided on the base material layer (Fig 1D, 1I, 1J, and [0079, 0100]; PCBs 120A-D define electronic devices mounted on flex PCB 120 which is interpreted as a substrate; examiner notes interpretation of claims 9 and 15 claim in light of 112b rejections of said claims above).
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libbus in view of Jeong, in view of Xu as applied to claims 1 and 2 respectively, and in further view of Raj (U.S. PGPub No. 2019/0365263).
Regarding claims 4 and 10, in view of the combination of claims 1 and 2 as stated above. 
Libbus is silent to an area moment of inertia per unit width of the structure.
In related prior art, Raj teaches a similar stick-on biosensor (see Fig 1) and discloses that an area moment of inertia is directly proportional to a stiffness value ([0060]). Libbus/Jeong/Xu/Raj discloses substantially all the limitations of the claim(s) except for an explicit teaching of an area moment of inertia per unit width being in a range of 0.0001 to 0.7.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide an area moment of inertia per unit width of the structure of Libbus in view of Jeong, Xu, and Raj being between 0.0001 to 0.7 mm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794